Case 5:21-cv-00098-JPB Document 1 Filed 06/24/21 Page 1 of 4 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

                                                    )                                 ELECTRONICALLY
United Steel, Paper and Forestry                    )                                     FILED
Rubber, Manufacturing,                              )                                    Jun 24 2021
                                                                                    U.S. DISTRICT COURT
Energy, Allied Industrial and                       )                               Northern District of WV
Service Workers International                       )
Union, AFL-CIO-CLC, and its                         )
Local 152M                                          )              Case No. 5:21-CV-98 (Bailey)
                                                    )
                      Plaintiffs                    )
                                                    )
v.                                                  )
                                                    )
Tecnocap, LLC                                       )              Jury Trial Demanded
                                                    )
                      Defendant                     )
                                                    )


                                              COMPLAINT


               Now come Plaintiffs United Steel, Paper & Forestry, Rubber, Manufacturing,

Energy, Allied Industrial & Service Workers International Union, AFL-CIO-CLC

(“USW”) and its Local 152M (collectively, “Union”), who allege the following against

Defendant Tecnocap, LLC (“Company”):

      1. This action is brought under Section 301 of the Labor Management Relations Act

               of 1947, 29 U.S.C. § 185(a).

      2. The Union demands a jury trial on all issues so triable.

                                       VENUE AND PARTIES

      3. The Company is a manufacturer of metal closure products and operates a facility

               in Glen Dale, West Virginia. At all times relevant to this action, the Company




{00186876.1}
Case 5:21-cv-00098-JPB Document 1 Filed 06/24/21 Page 2 of 4 PageID #: 2




      was an employer engaged in an industry affecting commerce as defined in the

      LMRA, 29 U.S.C. § 142, et seq.

   4. The Plaintiff USW is a labor organization with members employed in Glen Dale,

      West Virginia, and other places throughout West Virginia.

   5. The Plaintiff USW Local 152M is a labor organization with members employed

      in Glen Dale, West Virginia.

   6. This Court therefore has jurisdiction over the parties and venue in this Court is

      appropriate.

                                        FACTS

   7. The Union is the collective bargaining representative of a bargaining unit of

      certain employees of the Company at its facility in Glen Dale, West Virginia.

   8. The Union and the Company are parties to a Memorandum of Agreement

      (“MOA”). The MOA is effective September 21, 2020, through August 31, 2023.

      A true and correct copy of the MOA is attached hereto as Exhibit A.

   9. The MOA sets minimum staffing requirements for the Company’s performance of

      Quality Auditor work (“QA work”).

   10. The MOA requires the Company to utilize two bargaining unit employees in the

      Operator 2 classification on shifts when the Company is using 15 or more lines.

   11. The MOA requires the Company to utilize one bargaining unit employee on all

      other shifts.

   12. The Company has, on various dates on and after September 21, 2020, failed to

      utilize the numbers of bargaining unit employees required under the MOA to

      perform QA work.




                      {00186876.1}                                 2
Case 5:21-cv-00098-JPB Document 1 Filed 06/24/21 Page 3 of 4 PageID #: 3




   13. The Company has, therefore, on various dates failed to comply with the MOA.

   14. Bargaining unit employees were deprived of the opportunity to perform the QA

       work as a result of the Company’s failure to comply with the MOA.

   15. As a result, bargaining unit employees have suffered damages, including lost

       wages, lost overtime, lost double time, lost pension contributions, lost shift

       differential, and other monetary losses.

                      COUNT I:          BREACH OF CONTRACT

                               (pursuant to 29 U.S.C. § 185(a))

   16. The Union repeats, re-alleges and incorporates Paragraphs 1 through 15 of this

       Complaint as if set forth fully herein.

   17. The Company’s actions constituted a breach of the MOA.

   18. Bargaining unit employees are entitled to be made whole for all damages they

       have suffered as a result of the Company’s violation of the MOA.

       WHEREFORE, the Union respectfully requests that the Court order that the

Company make bargaining unit employees whole for all damages suffered as a result of

the Company’s violation of the CBA and issue such other relief as this Court may

determine is just and proper.

                                                 Respectfully Submitted,

                                                 UNITED STEEL, PAPER AND
                                                 FORESTRY, RUBBER,
                                                 MANUFACTURING, ENERGY, ALLIED
                                                 INDUSTRIAL AND SERVICE WORKER
                                                 INTERNATIONAL UNION, AFL-CIO-
                                                 CLC LOCAL UNION 152M, and

                                                 UNITED STEEL, PAPER AND
                                                 FORESTRY, RUBBER,


                      {00186876.1}                                   3
Case 5:21-cv-00098-JPB Document 1 Filed 06/24/21 Page 4 of 4 PageID #: 4




                                     MANUFACTURING, ENERGY, ALLIED
                                     INDUSTRIAL AND SERVICE WORKER
                                     INTERNATIONAL UNION, AFL-CIO-
                                     CLC


                                     By: /s/ Timothy F. Cogan, Esq.
Timothy F. Cogan, Esq. (WVSB #764)
CASSIDY, COGAN,
SHAPELL & VOEGELIN, L.C.
The First State Capitol
1413 Eoff Street
Wheeling, WV 26003
P: 304-232-8100
F: 304-232-8200
tfc@walslaw.com




                   {00186876.1}                          4
